    Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.77 Filed 08/04/21 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

JOSEPH GREGORY DUNBAR,
                           Plaintiff,                            Case No. 1:21-cv-595

v.                                                               Honorable Robert J. Jonker

UNKNOWN KNAACK,
                           Defendant.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$402.00 civil action filing fees applicable to those not permitted to proceed in forma pauperis.1

This fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If

Plaintiff fails to pay the fee, the Court will order that this case be dismissed without prejudice.

Even if the case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380–81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.78 Filed 08/04/21 Page 2 of 7




                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.79 Filed 08/04/21 Page 3 of 7




process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Eastern District of Michigan has entered dismissals on the grounds

that the cases were frivolous, malicious, and/or failed to state a claim. See White v. Wayne Cnty.

Cir. Ct., 2:03-cv-74171 (E.D. Mich. May 12, 2004); Dunbar v. Mich. Cnty. Prosecutors,

2:03-cv-70556 (E.D. Mich. March 10, 2003); Neal v. Sugierski, 2:03-cv-72729 (E.D. Mich.

Aug. 21, 2003); Dunbar v. Posner, 2:94-cv-70704 (E.D. Mich. March 22, 1994). Although one

of the dismissals was entered before enactment of the PLRA on April 26, 1996, the dismissal

nevertheless counts as a strike. See Wilson, 148 F.3d at 604.

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

        In order to allege sufficiently imminent danger, we have held that “the threat or
        prison condition must be real and proximate and the danger of serious physical
        injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
        796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
        assertion that he or she faced danger in the past is insufficient to invoke the
        exception.” Id. at 797–98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
        492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
        exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
        of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
        Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
        insufficient for the imminent-danger exception).

        In addition to a temporal requirement, we have explained that the allegations must
        be sufficient to allow a court to draw reasonable inferences that the danger exists.
        To that end, “district courts may deny a prisoner leave to proceed pursuant to §
        1915(g) when the prisoner’s claims of imminent danger are conclusory or
        ridiculous, or are clearly baseless (i.e. are fantastic or delusional and rise to the level
        of irrational or wholly incredible).” Rittner, 290 F. App’x at 798 (internal quotation
        marks and citations omitted); see also Taylor, 508 F. App’x at 492 (“Allegations



                                                    3
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.80 Filed 08/04/21 Page 4 of 7




       that are conclusory, ridiculous, or clearly baseless are also insufficient for purposes
       of the imminent-danger exception.”).

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim of

imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff’s complaint alleges that a prison official read documents Plaintiff prepared

as legal mail. However, his motion to proceed in forma pauperis under the imminent danger

exception to the three-strikes rule alleges that the MDOC injected him with the virus that causes

Hepatitis C approximately five years ago and has failed to treat him in the time since.

               Because Plaintiff’s claim against Defendant cannot provide him any relief that

would alleviate the alleged serious risk of physical injury, Plaintiff is not in imminent danger from

this Defendant. See Pettus v. Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009) (seminal case, holding

that there be some nexus between the imminent danger alleged by the prisoner and the legal claims

asserted in his complaint); Andrews v. Cervantes, 493 F.3d 1047, 1053–54 (9th Cir. 2007);

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Day v. Maynard, 200 F.3d 665, 667 (10th

Cir. 1999) (holding that a prisoner does not meet the imminent-danger exception when he is no

longer facing risk from the defendants he sues, because he has since been transferred to a different

prison); see also Pinson v. U.S. Dep’t of Justice, 964 F.3d 65, 71 (D.C. Cir. 2020) (holding that a

nexus between the alleged imminent danger and the claims raised is required to avoid the

conclusion that, at the same time it established the three-strikes rule, Congress intended to

“‘engraft[] an open-ended exception that would eviscerate the rule’”) (quoting Abdul-Akbar v.

McKelvie, 239 F.3d 307, 315 (2d Cir. 2001)); Meyers v. Comm’r of Soc. Sec. Admin., 801 F. App’x

                                                 4
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.81 Filed 08/04/21 Page 5 of 7




90, 94–95 (4th Cir. 2020) (citing Pettus, inter alia, and holding that “the better reading of the

Imminent Danger Provision is that it requires a relationship between the imminent danger alleged

in the IFP application and the facts alleged and relief sought in the underlying claim”); Ball v.

Hummel, 577 F. App’x 96, 96 n.1 (3d Cir. 2014) (citing Pettus).

               Although the Sixth Circuit has yet specifically addressed the issue, see Vandiver,

727 F.3d at 588 (declining to reach issue), this Court concurs with the uniform opinion of all seven

circuits that have done so: some nexus between the imminent danger and the claims raised is

required in order to protect the meaning of the entire provision. As the Pettus court reasoned, a

reading of the statute that incorporates a nexus rule is consistent with the fundamental rule of

statutory construction requiring that a statute be read as a whole. 554 F.3d at 297. That rule of

construction has been regularly repeated by the Supreme Court:

       The meaning—or ambiguity—of certain words or phrases may only become
       evident when placed in context. . . . It is a “fundamental canon of statutory
       construction that the words of a statute must be read in their context and with a
       view to their place in the overall statutory scheme.”

FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132–33 (2000) (quoting Davis v. Mich.

Dep’t of Treasury, 489 U.S. 803, 809 (1989)), quoted in Nat’l Ass’n of Home Builders v. Defs. of

Wildlife, 551 U.S. 644, 666 (2007); see also Clark v. Rameker, 573 U.S. 122, 131 (2014) (citing

Corley v. United States, 556 U.S. 303, 314 (2009)). An equally fundamental canon of statutory

interpretation is that exceptions to a general rule must be read narrowly. See Comm’r of Internal

Revenue v. Clark, 489 U.S. 726, 739 (1989) (“In construing provisions . . . in which a general

statement of policy is qualified by an exception, we usually read the exception narrowly in order

to preserve the primary operation of the provision.”). And from this last canon arises the related

principle that exceptions must not be interpreted so broadly as to swallow the rule. See Cuomo v.




                                                 5
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.82 Filed 08/04/21 Page 6 of 7




Clearing House Ass’n, L.L.C., 557 U.S. 519, 530 (2009) (rejecting an interpretation of a statutory

exception that “would swallow the rule”).

                As applied to § 1915(g), the exception must be read in light of the strong general

thrust of the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

which was “aimed at the skyrocketing numbers of claims filed by prisoners—many of which are

meritless—and the corresponding burden those filings have placed on the federal courts.”

Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). In addition, § 1915(g) itself states that

“[i]n no event shall a prisoner bring a civil action or appeal . . .” if he has three strikes, unless his

complaint alleges facts that fall within the narrow exception in issue. 28 U.S.C. § 1915(g)

(emphasis added); Pettus, 554 U.S. at 297. Interpreting the statute without some link between the

imminent danger alleged and the redress sought, would cause the exception to swallow the rule,

permitting a prisoner to file as many lawsuits as he wishes on any subject—as long as he can state

that he is in imminent danger from something, even something unrelated to the action he brings.

Pettus, 554 F.3d at 297; Pinson, 964 F.3d at 71. Such a reading is inconsistent with the general

rule of statutory construction, which requires that exceptions to a rule be read narrowly, so as not

to undermine the general rule. Clark, 489 U.S. at 739; 2A Norman J. Singer, Statutes and Statutory

Construction, § 47.11 at 246–47 (6th ed. 2000) (“[W]here a general provision in a statute has

certain limited exceptions, all doubts should be resolved in favor of the general provision rather

than exceptions.”). Because Plaintiff’s allegations concerning the ostensibly “imminent” danger

he faces are incapable of redress in the instant case against the instant Defendant, Plaintiff cannot

demonstrate the requisite nexus. Permitting Plaintiff to proceed in forma pauperis based on

allegations of unrelated imminent danger would permit the exception to § 1915(g) to swallow the

rule.



                                                   6
 Case 1:21-cv-00595-RJJ-RSK ECF No. 7, PageID.83 Filed 08/04/21 Page 7 of 7




               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.



Dated:     August 4, 2021                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 7
